
	
		II
		110th CONGRESS
		2d Session
		S. 3078
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2008
			Ms. Collins (for herself
			 and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish a National Innovation Council, to improve
		  the coordination of innovation activities among industries in the United
		  States, for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Innovation and Job
			 Creation Act of 2008.
		2.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the National Innovation Council Board appointed
			 under section 4.
			(2)CLICThe
			 term CLIC means the CLUSTER Information Center established under
			 section 6.
			(3)CLUSTER
			 initiativeThe term CLUSTER Initiative means a
			 formally organized effort to promote cluster growth and competitiveness through
			 collaborative activities among cluster participants.
			(4)CLUSTER
			 programThe term CLUSTER Program means the
			 Competitive Leadership for the United States Through its Economic Regions
			 Program established under this Act to create and sustain a series of
			 initiatives to promote economic growth in industry groups.
			(5)CouncilThe
			 term Council means the National Innovation Council established
			 under section 3.
			(6)Industry
			 clusterThe term industry cluster means a geographic
			 concentration of interconnected businesses, suppliers, service providers, and
			 associated institutions in a particular field.
			(7)Industry
			 Research CouncilThe term Industry Research Council
			 means an entity that—
				(A)is organized for
			 the purpose of advancing innovation;
				(B)is comprised of
			 at least 5 for profit entities; and
				(C)contributes not
			 less than the minimum amount established by the Council toward any grant
			 awarded by the Council.
				(8)InnovationThe
			 term innovation means the achievement of meaningful increases in
			 productivity through the introduction or diffusion of a new or improved
			 product, service, process, source of supply of materials, business structure,
			 business practice, business model, or methods of production, delivery,
			 distribution, financing, marketing, packaging, promoting, or pricing.
			(9)ProductivityThe
			 term productivity means the measure of the quality or quantity of
			 economic output relative to the input required to produce that output.
			3.National
			 Innovation Council
			(a)Establishment
				(1)In
			 generalThere is established
			 a council in the Executive Office of the President, to be known as the
			 National Innovation Council, which shall coordinate Federal
			 innovation policy and provide financial assistance for State and local
			 innovation initiatives.
				(2)DirectorThe
			 Council shall be under the direction of a Director, who shall be appointed by
			 the President, with the advice and consent of the Senate.
				(3)Staff
					(A)In
			 generalThe Director shall, in accordance with such policies as
			 the Council shall from time to time prescribe, appoint and fix the compensation
			 of such personnel as may be necessary to enable the Council to perform its
			 duties under this Act.
					(B)Temporary
			 staffThe Director may appoint, for a limited term or on a
			 temporary basis, such professional or technical staff as the Director
			 determines to be necessary to carry out specific functions under this Act for
			 which their expertise is required.
					(b)Powers and
			 responsibilities
				(1)Policy
			 formulation and advocacyThe Council shall be responsible for
			 formulating and advocating for the innovation policy of the Federal
			 Government.
				(2)AssistanceThe
			 Council shall achieve the goal described in paragraph (1) by—
					(A)providing
			 assistance to other Federal agencies with respect to innovation, upon
			 request;
					(B)assisting the
			 Census Bureau, the Bureau of Economic Analysis, the Bureau of Labor Statistics,
			 other major Federal statistical agencies, and the National Science Foundation
			 in developing operational measures of innovation that can be included in new or
			 existing economic data sources, and provide funding to these agencies for this
			 purpose;
					(C)providing Federal
			 agencies and companies with the information they need to promote innovation and
			 productivity; and
					(D)assisting
			 companies with activities such as—
						(i)joint
			 industry-university research partnerships;
						(ii)technology
			 transfer from laboratories to businesses;
						(iii)technology-based
			 entrepreneurship;
						(iv)industrial
			 modernization through adoption of best practice technologies and business
			 practices; and
						(v)incumbent worker
			 training.
						(3)Innovation
			 measurementThe Council shall create methods of measuring
			 innovation and productivity.
				(4)Research
			 programThe Council shall carry out a program of research on
			 innovation and productivity.
				(5)AdvocacyThe
			 Council shall recommend specific measures to improve innovation and
			 productivity in the United States.
				(c)CollaborationThe Council shall collaborate with, and
			 provide funding to, the Census Bureau, the Bureau of Economic Analysis, the
			 Bureau of Labor Statistics, other major Federal statistical agencies, and the
			 National Science Foundation to develop—
				(1)measures of productivity in the service
			 sector;
				(2)measures of total factor productivity,
			 reflecting capital, materials, energy, and purchased services, labor, and other
			 relevant factors as productive inputs for all industries;
				(3)measures of gross product and productivity
			 for counties and metropolitan areas; and
				(4)measures of
			 private rates of return from research and development.
				(d)Data collection
			 and analysisThe Council shall—
				(1)collect and
			 analyze data necessary to evaluate the impact on productivity resulting from
			 the Council’s programs; and
				(2)require
			 recipients of funding or other assistance from the Council to provide
			 information necessary to measure improvements in productivity resulting from
			 such funding or assistance.
				(e)Annual
			 reportThe Council shall annually submit to Congress a report, to
			 be known as the National Innovation Report, which shall set forth—
				(1)the current and
			 foreseeable trends in innovation and productivity in the Nation;
				(2)a review and
			 analysis of recent domestic and international developments affecting innovation
			 and productivity in the Nation;
				(3)goals for
			 improved innovation and productivity in the Nation;
				(4)a program
			 designed to improve innovation and productivity in the Nation; and
				(5)such
			 recommendations for legislation as the President considers desirable.
				4.National
			 Innovation Council Board
			(a)EstablishmentThe
			 Council shall be under the direction of the National Innovation Council Board,
			 which shall be comprised of 11 voting members to be appointed by the President,
			 with the advice and consent of the Senate.
			(b)Appointment
			 criteria
				(1)QualificationsEach
			 voting member of the Board—
					(A)shall be eminent
			 in the field of business, economic development, health care, applied sciences,
			 engineering, education, or public affairs;
					(B)shall have a
			 record of distinguished service in his or her field; and
					(C)shall have
			 demonstrated knowledge and appreciation of the value of innovation.
					(2)RepresentationIn
			 making appointments under this section, the President shall—
					(A)give due regard
			 to equitable representation of members who are women or who represent minority
			 groups;
					(B)provide
			 representation of the views of leaders in economic development and innovation
			 in all areas of the Nation; and
					(C)appoint not fewer
			 than—
						(i)1
			 representative with a background in manufacturing;
						(ii)1
			 representative with a background in the service industry;
						(iii)1
			 representative of higher education;
						(iv)1
			 representative of State and local government;
						(v)1
			 representative of organized labor;
						(vi)1
			 representative of the nonprofit sector;
						(vii)1
			 representative of economic development organizations;
						(viii)1
			 representative of professional associations; and
						(ix)1 recognized
			 expert in innovation.
						(3)TermsVoting
			 members of the Board shall be appointed to 4-year terms.
				(4)Ex officio
			 membersThe Secretary of Commerce and the Secretary of Labor
			 shall serve as ex officio members of the Board.
				5.Transfer of
			 programs and functionsThere
			 shall be transferred to the Council the functions, personnel, assets, and
			 liabilities of—
			(1)the Manufacturing
			 Extension Partnership Program of the National Institute of Standards and
			 Technology;
			(2)the Technology
			 Innovation Program of the National Institute of Standards and
			 Technology;
			(3)the Office of
			 Technology Partnerships of the National Institute of Standards and
			 Technology;
			(4)the Partnerships
			 for Innovation of the National Science Foundation;
			(5)the
			 Industry-University Cooperative Research Center Program of the National Science
			 Foundation;
			(6)the Engineering
			 Research Center Program of the National Science Foundation; and
			(7)the Workforce
			 Innovation in Regional Economic Development of the Department of Labor.
			6.Cluster
			 Information Center
			(a)EstablishmentThere is established within the Council the
			 CLUSTER Information Center (referred to in this section as the
			 CLIC).
			(b)PurposesThe
			 purpose of the CLIC is to promote the collection, development, and
			 dissemination of data and analysis on industry clusters throughout the United
			 States.
			(c)DatabasesThe
			 Director of the Council shall compile databases for the CLIC from existing
			 Federal data sets available from—
				(1)the Census
			 Bureau;
				(2)the Bureau of
			 Economic Analysis;
				(3)the Bureau of
			 Labor Statistics;
				(4)the International
			 Trade Administration;
				(5)the Statistics of
			 Income Program of the Internal Revenue Service;
				(6)the Office of
			 Patent Resource Administration in the United States Patent and Trademark
			 Office;
				(7)the National
			 Science Foundation;
				(8)the National
			 Innovation Council;
				(9)other Federal
			 agencies; and
				(10)non-Federal
			 sources, including private databases, as appropriate.
				(d)Functions
				(1)In
			 generalThe CLIC shall—
					(A)support and
			 disseminate research on the formation and evolution of industry clusters,
			 CLUSTER Initiatives, and cluster programs;
					(B)gather, analyze,
			 and disseminate information on the best practices for the development of
			 industry clusters, CLUSTER Initiatives, and cluster programs in the United
			 States and in other countries, specifically determining how productivity,
			 innovation, and competitive advantage can be maximized through industry
			 clusters, CLUSTER Initiatives, and cluster programs;
					(C)develop technical
			 assistance guides for regional cluster analysis and CLUSTER Initiative and
			 initiative program development and operations; and
					(D)bring together
			 representatives of industry clusters, CLUSTER Initiatives, and cluster
			 programs, experts, and scholars to disseminate developments in cluster
			 analysis, initiatives, and programs.
					(2)Data
			 collectionThe CLIC shall collect and make available data on
			 cluster activity showing—
					(A)breadth, a
			 geographically-specific picture of the array of clusters in each key industry
			 throughout the United States, with data on size, specialization, and
			 competitiveness of the industry clusters in each State, region, and major
			 metropolitan area;
					(B)depth, for each
			 cluster, detailed data such as regional domestic product contribution, total
			 jobs and earnings by key occupations, establishment size, nature of
			 specialization, patents, Federal research and development spending, citation
			 patterns, and trade; and
					(C)flow, estimates
			 of supply chain product and service flows within and between industry
			 clusters.
					(3)ReportThe
			 CLIC shall—
					(A)monitor the
			 extent to which the data available to it is sufficient for proper analysis of
			 cluster activity; and
					(B)submit a report
			 to Congress that includes recommendations regarding further authorization for
			 data collection, as necessary.
					(4)LimitationThe
			 CLIC may not collect or analyze data which would otherwise be in violation of
			 Federal privacy laws.
				(5)Dissemination
			 of analysesData and analysis compiled by the CLIC shall be made
			 available to other Federal agencies, State and local governments, and nonprofit
			 and for-profit entities, to guide investments in industry cluster activities
			 that will lead to increased productivity, innovation, and competitive
			 advantage, including—
					(A)cluster
			 development;
					(B)economic
			 development;
					(C)workforce
			 development;
					(D)research and
			 development;
					(E)business site
			 locations;
					(F)analysis of
			 United States competitiveness, by industry, industry cluster, and geography;
			 and
					(G)other appropriate
			 activities.
					(e)Cluster
			 Initiative and Cluster Program Registry
				(1)In
			 generalThe CLIC shall maintain a publicly available registry of
			 CLUSTER Initiatives and cluster programs that contain information that is
			 useful to the study and analysis of CLUSTER Initiatives and cluster programs,
			 including—
					(A)organizational
			 structure;
					(B)membership;
					(C)activities;
					(D)funding;
			 and
					(E)perceived impacts
			 of registered CLUSTER Initiatives and Cluster Programs.
					(2)Information
			 collectedAt the time a CLUSTER Initiative is registered, the
			 CLIC shall collect sufficient information to demonstrate that the CLUSTER
			 Initiative—
					(A)is an
			 industry-led effort with not fewer than 5 member firms and 1 lead organizing
			 entity;
					(B)involves not
			 fewer than 3 cluster support organizations, such workforce boards, community
			 colleges, universities, and industry associations; and
					(C)has a strategy to
			 enhance the competitive position of the cluster.
					(3)Priority
			 fundingRegistered CLUSTER Initiatives and cluster programs shall
			 receive priority for funding from the Council and the CLIC.
				(4)Use of
			 informationInformation contained in the CLUSTER Initiative and
			 Cluster Program Registry shall be made available to other Federal agencies,
			 State and local governments, and nonprofit and for-profit entities.
				(f)Outside
			 contractsThe Director of the Council may contract out the
			 operation of the CLIC to an external organization such as another Federal
			 agency, a university, a nonprofit research entity, or a private company.
			(g)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $20,000,000 to carry out this section.
			7.Grant
			 Programs
			(a)CLUSTER grant
			 program
				(1)AuthorizationThe
			 Council shall award grants to eligible grantees to operate a CLUSTER Grant
			 Program for the purpose of awarding grants to CLUSTER Initiatives in accordance
			 with the requirements under this subsection.
				(2)Eligible
			 granteesA grant may be awarded under this subsection to—
					(A)a State;
			 or
					(B)an entity
			 designated by a State or a group of States, which may be a city, a county,
			 another political subdivision of a State, a nonprofit organization, or any
			 other economic development organization.
					(3)Use of grant
			 fundsAll entities receiving grant funds under this subsection
			 shall ensure that CLUSTER Initiatives supported by such funds—
					(A)are operated in a
			 manner consistent with the best practices established by the
			 CLUSTER Program;
					(B)are
			 industry-led;
					(C)are inclusive,
			 seeking any and all organizations that might find benefit from participation,
			 including startups, firms not locally owned, and firms rival to existing
			 members;
					(D)encourage broad
			 participation by and collaboration among all types of participants;
					(E)involve key State
			 and local government actors; and
					(F)participate in
			 the CLIC registry and research activities described in section 6(e).
					(4)Grant
			 types
					(A)Feasibility
			 study grants
						(i)In
			 generalA grant in an amount not to exceed $250,000 shall be
			 awarded to eligible grantees for Cluster Program feasibility studies, planning,
			 and operations.
						(ii)ConditionsA
			 feasibility study grant shall be awarded to not fewer than 1 eligible grantee
			 in each State on a 1-time basis, with no matching funds required.
						(B)Start up and
			 annual grants
						(i)Start up
			 grantA 1-year grant in an amount not to exceed $1,000,000 shall
			 be awarded to not fewer than 1 new cluster program in each State to support
			 planning studies, provide technical assistance, and fund start-up
			 activities.
						(ii)Annual
			 grantAn annual grant shall be awarded to not fewer than 1
			 early-stage cluster programs in each State to provide technical assistance and
			 fund operating activities.
						(iii)RenewalGrants
			 awarded under clause (ii) may be renewed for a total period not to exceed 5
			 years (including any start up grant).
						(iv)Matching funds
			 requirement
							(I)Initial
			 periodDuring the first 2 years in which an eligible entity
			 receives grant funding under this subparagraph, the eligible entity shall
			 provide matching funds in an amount equal to the amount of funds received under
			 this subparagraph.
							(II)Subsequent
			 periodIf the Council determines, in accordance with criteria
			 established by the CLUSTER Program, that an eligible grantee has demonstrated
			 greater effectiveness than other grant recipients during the period described
			 in subclause (I), the non-Federal matching requirement for such eligible
			 grantee in future years may be reduced.
							(C)Matching grants
			 for cluster initiatives
						(i)In
			 generalA grant in an amount of between $1,000,000 and
			 $15,000,000 may be awarded, on a competitive basis, to Cluster Programs for the
			 purpose of supporting CLUSTER Initiatives.
						(ii)Matching
			 requirementAn eligible entity receiving a grant under this
			 subparagraph shall provide matching funds in an amount equal to the amount of
			 grant funds received under this subparagraph.
						(iii)Selection
			 criteriaIn selecting grant recipients under this subparagraph,
			 the Council shall consider—
							(I)the probable
			 impact of the proposed effort on the competitiveness of the area’s traded
			 sector;
							(II)if the proposed
			 effort fits within a broader achievable economic development strategy;
							(III)the capacity
			 and commitment of the sponsoring organization;
							(IV)the degree of
			 support and involvement from relevant State and regional economic and workforce
			 development organizations, other public purpose institutions (such as
			 universities, community colleges, workforce boards), and the private sector,
			 including industry associations;
							(V)the eligible
			 grantee's expected ability to access additional funds from Federal, State, and
			 local sources;
							(VI)the eligible
			 grantee's capacity to sustain activities once grant funds have been expended;
			 and
							(VII)the extent to
			 which economic diversity across regions of the United States would be increased
			 through the grant.
							(5)Application
			 processThe application process for grants awarded under this
			 subsection shall be on a rolling basis.
				(6)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $350,000,000 for fiscal year 2009 and each subsequent fiscal year to carry out
			 this subsection.
				(b)National Sector
			 Research Grants
				(1)Grants
			 authorizedThe Council shall award competitive grants to eligible
			 companies and joint ventures to encourage innovation through research
			 partnerships between academic institutions in the United States and industry
			 research alliances.
				(2)EligibilityEach
			 company and joint venture desiring a grant under this subsection shall—
					(A)submit an
			 application to the Council containing such information as the Council may
			 reasonably require;
					(B)form an
			 industry-led research consortium consisting of at least 5 companies; and
					(C)agree to develop
			 a 3- to 10-year technology roadmap that charts out generic science and
			 technology needs that the companies share.
					(3)Federal cost
			 shareThe Federal share of a project funded by a grant under this
			 subsection shall be not more than 50 percent of the total project costs.
				(c)Productivity
			 enhancement research grantsThe Council shall award grants to
			 academic institutions in the United States and to joint ventures comprised of
			 academic institutions and private companies to support early-stage research
			 into methods of increasing productivity and innovation, with broad application
			 for a range of industries, including—
				(1)automated
			 manufacturing or service processes;
				(2)technology-enabled
			 remote service delivery;
				(3)quality
			 improvement; and
				(4)other methods of
			 improving productivity and innovation.
				(d)State
			 innovation-based economic development partnership grants
				(1)Grants
			 authorizedThe Council shall award innovation-based economic
			 development partnership grants to State economic development entities
			 designated by each State.
				(2)Grant
			 types
					(A)Feasibility
			 study grants
						(i)In
			 generalA grant in an amount not to exceed $250,000 shall be
			 awarded to States for feasibility studies, planning, and operations.
						(ii)ConditionsA
			 feasibility study grant shall be awarded to not fewer than 1 eligible grantee
			 in each State on a 1-time basis, with no matching funds required.
						(B)Start-up and
			 annual grants
						(i)Start up
			 grantA 1-year grant in an amount not to exceed $2,000,000 shall
			 be awarded to States to support planning studies, provide technical assistance,
			 and fund start-up activities.
						(ii)Annual
			 grantsIn addition to the grants authorized under clause (i),
			 annual grants shall be awarded to States to provide technical assistance and
			 fund operating activities. Grants awarded under this clause may be renewed
			 indefinitely.
						(iii)Minimum
			 grantsEach State shall be awarded not fewer than 1 grant under
			 this subparagraph.
						(iv)Matching funds
			 requirementA State receiving a start-up grant under this
			 subparagraph shall provide—
							(I)for the first
			 $1,000,000 in grant funds, a match of $1 for every $2 received in grant funds;
			 and
							(II)for any
			 additional amount in grant funds, a match of $2 for every $1 received in grant
			 funds.
							(3)IBED
			 plans
					(A)Initial
			 plansEach State desiring a grant under this subsection shall
			 submit to the Council an initial innovation-based economic development plan
			 (referred to in this paragraph as the IBED plan), which
			 describes—
						(i)how
			 grant funds would be used to support the creation of alliances for the
			 dissemination of innovation among local governments, businesses, educational
			 institutions, and other institutions;
						(ii)how companies
			 within the State would benefit from the activities funded through a grant under
			 this subsection; and
						(iii)how innovation
			 would be disseminated through the activities described in paragraph (4) to
			 companies within the State.
						(B)ReviewThe
			 Council and an outside panel of experts shall—
						(i)review the
			 initial IBED plans submitted under subparagraph (A); and
						(ii)notify the
			 States of any suggested modifications to such plans.
						(C)Resubmission of
			 plansStates may submit modified IBED plans to the
			 Council.
					(D)Use of
			 plansThe Council shall score IBED plans submitted under this
			 section and award competitive grants to States under this subsection, to the
			 extent available, on the basis of such scores. In scoring plans under this
			 subparagraph, the Council shall award additional points for multistate and
			 regional innovation-based economic development efforts.
					(4)Use of
			 fundsGrant funds received under this subsection may be used to
			 establish—
					(A)technology
			 commercialization centers;
					(B)industry-university
			 research centers;
					(C)regional cluster
			 development programs;
					(D)regional skills
			 alliances;
					(E)entrepreneurial
			 support programs;
					(F)science parks;
			 and
					(G)related
			 activities to spur innovation or productivity.
					(5)Federal cost
			 shareThe Federal share of a project funded by a grant under this
			 subsection shall be not more than 1/3 of the total project
			 costs.
				(6)Noncompetitive
			 grantsThe Council shall award noncompetitive planning and
			 technical assistance grants to States that do not receive a competitive grant
			 under this subsection, which shall be used to improve the quality of the
			 States’ proposals for subsequent grants under this section.
				(e)Technology
			 Diffusion Grants
				(1)Grants
			 authorizedThe Council shall award grants to manufacturing
			 extension partnership centers in each State to promote the diffusion of
			 existing technological innovations to companies in which such innovations are
			 underutilized. Notwithstanding any other provision of law, a manufacturing
			 extension partnership may use grant funds awarded under this subsection for
			 activities in the service sector that comply with the requirements under this
			 subsection.
				(2)Grant
			 types
					(A)Feasibility
			 study grants
						(i)In
			 generalA grant in an amount not to exceed $250,000 shall be
			 awarded to manufacturing extension partnership centers for feasibility studies,
			 planning, and operations.
						(ii)ConditionsA
			 feasibility study grant shall be awarded to not fewer than 1 eligible grantee
			 in each State on a 1-time basis, with no matching funds required.
						(B)Start up and
			 annual grants
						(i)Start up
			 grantA 1-year grant in an amount not to exceed $2,000,000 shall
			 be awarded to a manufacturing extension partnership center in each State to
			 support planning studies, provide technical assistance, and fund start-up
			 activities.
						(ii)Annual
			 grantsIn addition to the grants authorized under clause (i),
			 annual grants shall be awarded to manufacturing extension partnership centers
			 in each State provide technical assistance and fund operating activities.
			 Grants awarded under this clause may be renewed indefinitely.
						(iii)Matching
			 funds requirementA manufacturing extension partnership center
			 receiving a grant under this subparagraph shall provide—
							(I)for the first
			 $1,000,000 in grant funds, a match of $1 for every $2 received in grant funds;
			 and
							(II)for any
			 additional amount in grant funds, a match of $2 for every $1 received in grant
			 funds.
							(3)Use of
			 fundsGrants funds received under this subsection may be used
			 to—
					(A)establish
			 manufacturing extension partnership centers in each State to provide—
						(i)support for
			 manufacturing and services; and
						(ii)innovation
			 awards; and
						(B)support the
			 diffusion of innovation in any sector of the economy, including the service
			 sector.
					(4)Evaluation
			 processIn evaluating proposals for grants under this subsection,
			 the Council shall—
					(A)determine the
			 degree to which measurable productivity gains are expected to be achieved
			 through each applicant’s proposed diffusion of innovation;
					(B)follow the 2-step
			 process established under subsection (d)(3) for grants to carry out the
			 activities described in paragraph (3)(A); and
					(C)require
			 manufacturing extension partnership centers to submit a plan to carry out the
			 activities described in paragraph (3)(B).
					(f)Use of
			 grantsGrant funds received under this section shall be used
			 to—
				(1)perform
			 Council-supported grant work in the United States; and
				(2)promote the
			 production of any resulting goods or services in the United States.
				(g)Award
			 criteriaIn evaluating proposals for grants under this section,
			 the Council shall—
				(1)determine, as 1
			 award factor, the extent to which a grant to each State or manufacturing
			 extension partnership center is expected to increase production, wages, or
			 employment in the United States;
				(2)not award any
			 grant which the Council believes could result in a decrease in production,
			 wages, or employment in the United States; and
				(3)consult with
			 technology-specific boards staffed with experts in fields appropriate to the
			 proposals for grants being evaluated.
				(h)Minimum funding
			 level
				(1)In
			 generalFor each of the grant programs established under
			 subsections (a), (d), and (e)—
					(A)not fewer than 1
			 grant shall be awarded to a grantee in each State; and
					(B)the amount of
			 each grant shall be not less than 80 percent of the average grant awarded in
			 such grant program.
					(2)Population-based
			 allocationsIn each State, the total amount of grant funds
			 awarded to grantees in such State under subsections (a) through (e) shall be
			 not less than 50 percent of the product of—
					(A)the percentage of
			 the population of the United States who are residents of such State, according
			 to the most recent decennial census; and
					(B)the total amount
			 of grant funds awarded under subsections (a) through (e).
					(i)Coordination of
			 fundsRecipients of grants under this section may use, as
			 matching funds, amounts received from the agencies listed in section 5, to the
			 extent approved by the Council and such agencies.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the National Innovation Council, for each of
			 the fiscal years 2009 through 2013, such sums as may be necessary to carry out
			 this Act.
		
